Citation Nr: 0932656	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-33 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to May 2, 2000 for the 
award of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized active service from November 1942 to March 1946.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO) that implemented the Board's December 2005 
decision granting the appellant DIC and assigned an effective 
date of May 2, 2000 for the award. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  An October 1956 decision of the Board denied the 
appellant service connection for the cause of the Veteran's 
death/DIC benefits.  

2.  Subsequent unappealed decisions/decisional letters by the 
RO, most recently a decisional letter in September 1989, 
denied/declined to reopen the appellant's claim for DIC.  

3.  After the September 1989 decisional letter, the first 
communication from the appellant to VA seeking to reopen her 
claim for DIC is a letter received on May 2, 2000.  


CONCLUSION OF LAW

An effective date prior to May 2, 2000 is not warranted for 
the appellant's award of DIC benefits.  38 U.S.C.A. §§ 5101, 
5107, 5110, 7104, 7105, 7111 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 20.1000, 20.1100, 
20.1400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the March 2006 rating decision that is on appeal granted 
DIC benefits and an effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  A September 2006 statement of the case 
provided notice on the "downstream" issue of entitlement to 
an earlier effective date for the award, and readjudicated 
the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 
20 Vet. App. 537, 542 (2006).  The appellant has had ample 
opportunity to respond.  Neither she nor her representative 
has alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

All evidence relevant to the appellant's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The appellant has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Generally, the effective date of an award for DIC which is 
based upon an original claim or a claim reopened after final 
disallowance will be the date of claim or the date 
entitlement arose, which ever is later.  The effective date 
of an award of DIC for which an application is received 
within one year of the date of the veteran's death shall be 
the first day of the month in which the death occurred; 
otherwise, the date of receipt of claim .  For claims 
received after a final disallowance, the effective date of 
service connection is the date of receipt of the new claim or 
the date the entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(c)(2), 3.400(q)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must indicate intent to apply for one or more benefits 
and must identify the benefit sought.  38 C.F.R. § 3.155.  If 
a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The March 2006 rating decision on appeal implemented the 
Board's December 2005 grant of DIC, assigning as the 
effective date the May 2, 2000 date on which the appellant's 
claim to reopen, which ultimately resulted in the Board's 
grant of DIC was received by VA.  In essence, the appellant 
contends that the effective date of her award of DIC should 
be in April 1954, when she filed her original claim for such 
benefit.    

An October 1956 decision of the Board denied the appellant's 
appeal of the denial of her original claim for service 
connection for cause of the Veteran's death/DIC.  That 
decision is final, and is a legal bar to the assignment of an 
effective date for the award of DIC prior to the date of that 
decision.  38 U.S.C.A. §§ 7104, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Such bar may only be removed by a 
prevailing motion of clear and unmistakable error (CUE) in 
the decision or a prevailing motion for reconsideration of 
the decision (both made directly to the Board).  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1000, 20.1001, 20.1400, 20.1404.  As 
of this date, neither a motion alleging CUE in the October 
1956 Board decision, nor a motion seeking reconsideration of 
that decision has been filed with the Board.  Accordingly, 
the October 1956 Board decision remains a legal bar to an 
effective date for DIC prior to the date of the October 1956 
Board decision.  

Following the October 1956 Board decision the appellant made 
a number of attempts to reopen her claim for DIC, each of 
which was denied by an unappealed decision/decisional letter, 
most a decisional letter in September 1989 (which was 
accompanied by a notice of appellate rights).  Those 
decisions are, each, final, and not subject to revision in 
the absence of clear and unmistakable error (CUE).  
38 U.S.C.A. §§ 7105, 5109A; see Rudd, 20 Vet. App. 296.  CUE 
in those decisional letters ha not been alleged, and they are 
each a legal bar to an effective date of award of DIC prior 
to the date of the decision/decisional letter.  

Consequently, under governing law and regulation what remains 
for consideration is whether subsequent to the September 1989 
decisional letter, but prior to May 2, 2000, VA received a 
communication from the appellant expressing intent to reopen 
a claim for DIC.  A close review of the record revealed no 
communication from the appellant received by VA after the 
September 1989 decisional letter and prior to May 2, 2000.  
Notably, neither the appellant nor her representative alleges 
there was such a communication.

Accordingly, as a matter of law, the appeal seeking an 
effective date prior to May 2, 2000 for the award of the 
appellant's DIC must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).    


ORDER

An effective date prior to May 2, 2000 for the award of DIC 
benefits is denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


